Citation Nr: 0739644	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The Board notes that on nearly all of the more recent actions 
involving the veteran, the Reno, Nevada, RO has processed and 
handled his claims.  However, the Reno RO has not processed 
the issue involving overpayment; instead that has been 
accomplished, as shown above, by the St. Paul RO.  


FINDINGS OF FACT

1.  In 2002, the veteran was granted a VA pension.

2.  For calendar years 2002 to 2004, the veteran failed to 
report income that he received from the Social Security 
Administration and from a worker's compensation claim.

3.  As a result of his nondisclosure of income, an 
overpayment in the amount of $30,607.94 (US dollars) was 
created.  

4.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.

5.  Repayment of the overpayment would not cause undue 
hardship.


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $30,607.94 is not 
statutorily precluded. 38 U.S.C.A. § 5302(a) (West 2002).

2.  The recovery of the overpayment of VA compensation 
benefits in the amount of $30,607.94 would not be against 
equity and good conscience and, therefore, may not be waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of pension benefits 
funds.  The record indicates that in June 2002, the veteran 
was awarded a pension.  In the award letter, the veteran was 
notified that he was required to inform the VA of any income 
he might be in receipt thereof.  The notification letter 
specifically stated:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  Your failure to promptly 
tell VA about income changes may create 
an overpayment, which will have to be 
repaid.

This letter was sent to the veteran's address and there is no 
indication from the claims folder that this letter was not 
received by the veteran.  

Approximately two years later, the VA sent to the veteran a 
letter informing him that the VA had been made aware of 
income paid to the veteran that he had not previously 
declared.  Specifically, the veteran was informed that he 
should have reported income received from the Social Security 
Administration and payments made to him in conjunction with a 
workman's compensation claim.  The veteran was told to 
contact VA if the information was wrong or incomplete.  That 
letter was sent to the veteran in July 2004.  

In October 2004, the veteran requested that the VA grant a 
waiver of overpayment.  The veteran admitted that he had not 
reported the income from the Social Security Administration.  
He also admitted that he had been paid a sum certain in 
connection with a worker's compensation claim.  Nevertheless, 
the veteran stated that the debt was "not all his fault" 
and that he had been told by the "VA" that he did not have 
to submit a financial report.  He further explained that 
repayment of the complete debt would cause a financial 
hardship and that his total income was such that he was 
dependent upon the kindness of his family to help pay his 
monthly expenses.  

The Committee reviewed the veteran's claim and decided that a 
waiver could not be granted.  In denying the claim, the 
Committee wrote that there was no evidence of fraud, 
misrepresentation, or bad faith by the veteran.  However, the 
Committee did find that the veteran was at fault for the 
creation of the overpayment.  Specifically, the Committee 
found that the veteran should have reported his income from 
the Social Security Administration and that there did not 
seem to be a financial hardship involved since the veteran 
volunteered to make monthly payments to repay the debt.  The 
veteran was notified of this action and he has appealed to 
the Board for review.  He has claimed that it is 
fundamentally unfair and that he should not have to repay the 
overpayment in the amount of $30,607.94 (US dollars).  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its July 2005 statement of the case (SOC).  He 
has provided written statements in support of his claim.  The 
Board finds that he has been adequately notified of the 
relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence he might have 
to support his waiver request.  Accordingly, the Board will 
address the merits of his request.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the 
law precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.962(b) (2007).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the RO's decision and finds that the facts in this case 
do not reveal the presence of fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting he tried to hide the payments he was receiving 
from the Social Security Administration or the monies 
obtained from his worker's compensation claim.  There is no 
indication from the record that the veteran attempted to 
mislead the VA.  The Board has no reason to conclude 
otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2007).  Pursuant 
to 38 C.F.R. § 1.965 (2007), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2007).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2007) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) fault of the debtor; 
(2) balancing of faults between debtor 
and VA; 
(3) undue hardship; 
(4) whether collection would defeat the 
purpose of the benefit; 
(5) unjust enrichment; and 
(6) whether the debtor changed position 
to his own detriment through reliance on 
the benefit.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, although the veteran claims 
differently, the evidence does not show that the veteran 
timely notified the RO of any change in his financial status.  
Moreover, although the veteran has stated that a VA 
representative told him not to submit a financial status 
report, there is no evidence, besides his own statements, 
that would support his assertions.  As a result, the Board 
must conclude that this failure was the significant reason 
for the creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

It is factor number three which the Board believes relevant 
to the veteran's appeal.  Specifically, would recovery of the 
overpayment cause undue hardship on the veteran?  Although 
the veteran has not provided a recent Financial Status 
Report, VA Form 20-5655 (2006/2007), the claims file contains 
evidence that would provide insight to the veteran's present 
financial situation.  The record indicates that the veteran 
pays approximately $900.00 a month for rent.  He further 
spends approximately $500.00 a month for food and an 
additional $400.00 a month for daily living expenses.  The 
veteran currently receives approximately $1099.00 a month in 
Social Security Administration benefits and he has been 
awarded compensation benefits in the amount of approximately 
$917.00.  The record indicates that since the debt was first 
calculated (in the amount of $30,607.94), the veteran has 
reduced the principal amount to at least $21,647.40.  There 
is no indication that the veteran has filed for bankruptcy 
protection or that he has been made homeless as a result of 
having to repay the overpayment.  In light of all of his, the 
Board does not find that compelling repayment would result in 
undue financial hardship.

The Board notes that the fourth, fifth and sixth elements 
preponderate against the veteran's claim.  Recovery of the 
benefits would not nullify the objective for which benefits 
were intended.  A waiver of the indebtedness would result in 
an unjust enrichment to the veteran in that he did receive 
benefits to which he was not entitled.  Finally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred legal obligation in reliance of the benefit.  
Standing alone, these elements are not felt to be of such 
importance in this case as to warrant an allowance of waiver.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.  Hence, the appellant's claim is 
denied, and a waiver of recovery of the overpayment of 
pension benefits in the amount of $30,607.94 is not granted.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2007).




ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $30,607.94 is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


